Per Curiam.
The district court for Douglas County affirmed the judgment of the county court finding appellant guilty of operating a motor vehicle while his operator’s license was suspended, second offense. The appellant was sentenced to a term of 90 days in the Douglas County Corrections Center and ordered to pay a fine of $500, and his license was suspended for 730 days. Credit was given for pretrial jail time.
A single error is assigned, that the evidence is insufficient to support the verdict. The assignment is without merit.
Without objection, the court received certified copies of a previous counseled conviction of appellant for driving under suspension and a certificate of the Department of Motor Vehicles that on the date of the offense the license had not been reinstated. The testimony of the owner of the car that she was a passenger while the appellant operated the car on the date of the offense is challenged by the appellant as not believable because of the breakup of her previous intimate relationship with the appellant. The court found the owner’s testimony credible.
We do not reweigh facts in a criminal case. State v. Wyatt, 234 Neb. 349, 451 N.W.2d 84 (1990). Since there is sufficient evidence to support the judgment, we affirm.
Affirmed.